—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Richmond County (Clark, J.), dated March 23, 1994, which, upon a fact-finding order of the same court, dated August 13, 1993, made upon the appellant’s admission, finding that he had committed an act which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth, Title I, for a period not to exceed 18 months. The appeal brings up for review the fact-finding order dated August 13, 1993.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court’s decision with respect to the disposition demonstrated that it carefully considered the least restrictive alternative consistent with the needs of the juvenile and the need for protection of the community. Accordingly, it cannot be said that the Family Court improvidently exercised its discretion in placing the appellant with the Division for Youth (see, Family Ct Act § 352.2; Matter of Tarik R., 217 AD2d 584; Matter of Jason W., 207 AD2d 495). Mangano, P. J., Miller, Santucci and Hart, JJ., concur.
38